ORDER
NOLAND, District Judge.
The matter of the motion of the United States for an order relieving the plaintiff and all non-settling defendants from any responsibility for serving papers and pleadings on any settling defendant, and to relieve any settling defendant from service requirements pursuant to Rule 5; and, to relieve any settling defendant from filing an answer in the above-referenced matter, came before the Court for a ruling.
On consideration of the motion, and being fully advised of the contents of said motion, the Court does now grant the motion.
IT IS HEREBY ORDERED:
That the plaintiff and all non-settling defendants be, and are, hereby relieved of any responsibility for serving papers and pleadings on any settling defendant,
That any settling defendant be, and is hereby relieved of the service requirements of Rule 5, Federal Rules of Civil Procedure, Title 28, United States Code; and,
That any settling defendant, in respect to the complaint which is currently filed in the above-captioned cause of action, be, and the same is hereby relieved of the responsibility for serving and filing an answer as required by Rules 7, 8, and 12, Federal Rules of Civil Procedure, Title 28, United States Code.
IT IS FURTHER HEREBY ORDERED this order shall be, and is operative with respect to the complaint, in its present form, insofar as that complaint seeks recovery for funds expended in connection with a surface cleanup. It is not operative as to any supplemental complaint, amended complaint, new cause of action, or additional claims for relief.